Citation Nr: 1022703	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In September 2008, the Veteran testified at 
a hearing before the undersigned.  In December 2008, the 
Board, among other things, remanded this issue for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and her representative claim, in substance, that 
the appellant is unable to obtain and retain employment 
because of her service connected migraine headaches and mood 
disorder.

In this regard, controlling laws provide that a TDIU may be 
assigned when a veteran has one service-connected disability 
rated at 60 percent or more, or two or more service-connected 
disabilities with at least one rated at 40 percent or more 
and he has a combined rating of at least 70 percent.  38 
C.F.R. § 4.16(a).  In calculating whether a veteran meets 
that 60/70 percent schedular criteria, disabilities resulting 
from common etiology are are considered one disability.  The 
record must also show that the service-connected disabilities 
alone result in such impairment of mind or body that the 
average person would be precluded from securing or following 
a substantially gainful occupation.  38 C.F.R. § 4.16(a) 
(2009).  

If a veteran does not qualify for a TDIU under 38 C.F.R. 
§ 4.16(a), he may be entitled to a TDIU based on extra-
schedular considerations under 38 C.F.R. § 4.16(b) (2009).

In this regard, 38 C.F.R. § 4.16(b) allows for a veteran who 
does not meet the threshold requirements for the assignment 
of a TDIU but who is deemed by the Director of Compensation 
and Pension Services to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities to be rated totally disabled.  The 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on his employability must be considered and 
the claim submitted to the Director for determination.  

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) referred to apparent conflicts in the 
regulations pertaining to individual unemployability 
benefits.  Specifically, the Court indicated that there was a 
need to discuss whether the standard delineated in the 
controlling regulations was an "objective" one based on the 
average industrial impairment or a "subjective" one based 
upon a Veteran's actual industrial impairment.  In a 
pertinent precedent decision, VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria for 
determining unemployability include a subjective standard.  
It was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has also held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a TDIU.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16(a)(b), 4.19 (2009); Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which places him in a different position 
than other Veterans with the same disability rating.  The 
sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough to prove unemployability.  
Additionally, it is noted that a high rating in and of itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  Thus, the question is whether 
the Veteran is capable of performing the physical and mental 
acts required by employment, not whether the Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

Initially, the Board notes that the RO in its October 2009 
supplemental statement of the case concluded, as does the 
Board, that the Veteran's service connected migraine 
headaches (rated as 50 percent disabling) and mood disorder 
(rated as 10 percent disabling) result from a common etiology 
and therefore the claimant meets the 38 C.F.R. § 4.16(a) 
rating requirement. 

Therefore, the sole questions for the Board to consider is 
whether the Veteran's service connected migraine headaches 
and/or mood disorder acting alone (i.e., without regard to 
her non service connected posttraumatic stress disorder 
(PTSD) and borderline personality disorder) either precludes 
her from securing or following a substantially gainful 
occupation (38 C.F.R. § 4.16(a)) or causes her to be unable 
to secure and follow a substantially gainful occupation (38 
C.F.R. § 4.16(b)).

With the above criteria in mind, the Board notes that in a 
May 1999 letter from Robert Mark Fumich, M.D., it was opined 
that ". . .in view of her psychiatric history, I believe she 
is unemployable . . ."  Thereafter, in a January 2004 letter 
from the Veteran's VA doctor, it was opined that it was her 
"professional opinion that [the Veteran] is not capable of 
successfully performing a duty at a full-time or part-time 
job due to her mental illness."  

However, the August 2005 VA psychiatric examiner reported 
that the Veteran's psychiatric diagnoses include a major 
depressive disorder, PTSD, and a borderline personality 
disorder, opined that she had been unable to get a job for 
various reasons, predominantly physical but also due to 
anger, irritability, and difficulty with authority, and 
opined that her predominant mental disability, to the extent 
that it impacts her functioning, is her borderline 
personality disorder and her poor coping skills.  However, it 
was also opined that she suffers symptoms of major 
depression.

Tellingly, while one physician opined that the Veteran's 
physical and psychiatric problems combine to render her 
unemployable and another physician opined that her mental 
illness rendered her unemployable, the Veteran suffers from 
three distinct psychiatric disorders (a major depressive 
disorder, PTSD, and a borderline personality disorder) and 
the record does not include a medical opinion as to whether 
her service connected mood disorder without regard to her non 
service connected PTSD and personality disorder causes her to 
be unemployable.  38 C.F.R. § 4.16.  Therefore, the Board 
finds that another remand to obtain an answer to this 
question is required.  See 38 U.S.C.A. § 5103A(b) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

In this regard, if the post-remand VA examiner is unable to 
make this distinction, he must so state and the RO/AMC when 
readjudicating the claim must take into account the Court's 
holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(holding that "when it is not possible to separate the 
effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)").

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded psychiatric 
and neurological examinations.  The 
claim's folders are to be provided to the 
examiners for review in conjunction with 
the examination.  After a review of the 
record on appeal and an examination of the 
claimant, the examiners should provide a 
consensus answer to the following 
question:

Is it at least as likely as not that 
the Veteran's service connected 
migraine headaches and mood disorder 
acting alone (i.e., without regard 
to her non service connected PTSD 
and borderline personality disorder) 
either precludes her from securing 
or following a substantially gainful 
occupation or causes her to be 
unable to secure and follow a 
substantially gainful occupation?

Note 1:  If the examiner is unable to 
distinguish the adverse symptomatology 
attributable to the Veteran's service 
connected migraine headaches and mood 
disorder from her non service connected 
PTSD and borderline personality disorder, 
he must state so.

Note 2:  In providing an answer to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

2.  The RO/AMC should thereafter provide 
the Veteran with updated 38 U.S.C.A. 
§ 5103(a) (West 2002) notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009).

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

